Exhibit 10.2

YRC WORLDWIDE INC.

PERFORMANCE STOCK UNIT AGREEMENT

 

Participant: [                        ] Grant Date: [                        ]

Target Number of Performance Stock Units (the “Target PSUs”): [            ]

Maximum Number of Shares of Common Stock that may be issued pursuant to this
Agreement (the “Maximum Shares”): [            ]

* * * * *

THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between YRC Worldwide Inc., a
corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the YRC Worldwide Inc. Amended and
Restated 2011 Incentive and Equity Award Plan, as in effect and as amended from
time to time (the “Plan”), which is administered by the Committee.

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Performance Stock Units (“PSUs”) provided
herein to the Participant, which constitute Performance Awards under the Plan.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1. Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Performance
Stock Unit Award provided hereunder), all of which terms and provisions are made
a part of and incorporated in this Agreement as if they were each expressly set
forth herein. Any capitalized term not defined in this Agreement shall have the
same meaning as is ascribed thereto in the Plan. The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content. In the event of any
conflict between the terms of this Agreement and the terms of the Plan, the
terms of this Agreement shall control.

2. Grant of Performance Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Target PSUs
specified above, with the actual number of shares of Common Stock to be issued
pursuant to this Award contingent upon satisfaction of the vesting conditions
described in Section 3 hereof, subject to Section 4, which may not exceed the
Maximum Shares. Except as otherwise provided by the Plan, the Participant agrees
and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason, and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of the shares of Common Stock
underlying the PSUs, except as otherwise specifically provided for in the Plan
or this Agreement.

3. Vesting.

(a) The PSUs subject to this Award shall be subject to both a time-based vesting
condition (the “Time-Based Condition”) and a performance-based vesting condition
(the “Performance Condition”), as described herein. None of the PSUs (or any
portion thereof) shall be “vested” for purposes of this Agreement unless and
until both the Time-Based Condition and the Performance Condition for such PSUs
are satisfied, and the total number of PSUs that are vested at any given date
shall equal the product of (x)



--------------------------------------------------------------------------------

the number of Target PSUs that have satisfied the Time-Based Condition as of
such date and (y) the percentage at which the Performance Condition is satisfied
as of such date, which, for the avoidance of doubt, shall be 0% prior to the
Certification Date, rounded down to the nearest whole number of PSUs.

(i) The Time-Based Condition for the PSUs shall be satisfied as provided in the
table below, subject to the Participant’s continued service with the Company or
any of its Subsidiaries through such date. There shall be no proportionate or
partial satisfaction of the Time-Based Condition prior to the date of such
ratification, except as specifically provided in this Agreement.

 

Vesting Date

  

Number of Target PSUs

[            ] (such date the “First Vesting Date”)

   [1/3]

The first anniversary of the First Vesting Date

   [1/3]

The second anniversary of the First Vesting Date

   [1/3]

(ii) The Performance Condition shall be satisfied as to the number of Target
PSUs that have satisfied the Time-Based Condition as determined pursuant to the
table below, subject to the Company’s satisfaction of the applicable level of
performance.

 

Level of Performance

   Consolidated
Adjusted
ROIC    Percentage of Target PSUs that
have satisfied the Time-Based
Condition for which the
Performance Condition is
Satisfied

Threshold

   [        ]    [        ]

Target

   [        ]    [        ]

Maximum

   [        ]    [        ]

For purposes of this Section 3(a)(ii), (A) the term “Consolidated Adjusted ROIC”
shall mean Operating Income, (defined as operating income for calendar year
[            ] determined under U.S. generally accepted accounting principles
(“U.S. GAAP”) reduced by dividends paid in calendar year [            ]),
divided by Total Invested Capital as of December 31, [            ] (defined as
the sum of the par value of all outstanding long-term debt, common stock and
preferred stock, as determined by U.S. GAAP, but not including subsequent equity
raises that may occur during calendar year [            ]), as certified by the
Committee in its reasonable discretion. For the avoidance of doubt, in no event
shall the Performance Condition be deemed satisfied unless Consolidated Adjusted
ROIC equals or exceeds the threshold level provided in the table above. To the
extent that actual Consolidated Adjusted ROIC is between the threshold and
target levels or between the target and maximum levels described in the table
above, the percentage at which the Performance Condition is satisfied shall be
determined on a pro rata basis using straight line interpolation; provided that
the Performance Condition shall not be satisfied and no Target PSUs shall become
vested if the actual Consolidated Adjusted ROIC is less than the threshold level
of performance; and provided, further, that the maximum number of Target PSUs
that satisfy the Performance Condition shall not

 

2



--------------------------------------------------------------------------------

exceed 200% of the Target PSUs. The Committee shall determine the level at which
the Performance Condition is satisfied following the completion of calendar year
[            ] and on or before March 15, [            ] (such date referred to
herein as the “Certification Date”).

(b) Certain Terminations. Notwithstanding the foregoing,

(i) In the event of the Participant’s termination of service with the Company
and its Subsidiaries pursuant to a Qualifying Termination (as defined in
Section 3(e) below), then the Time-Based Condition shall be deemed satisfied
with respect to an additional number of Target PSUs in an amount equal to the
product of (A) the number of Target PSUs that would have satisfied the
Time-Based Condition upon the next regularly scheduled time-based vesting date
had the Participant’s service with the Company or any of its Subsidiaries
continued through such time, and (B) a fraction, the numerator of which is the
number of days that have elapsed since the most recent time-based vesting date
prior to such Qualifying Termination (or, if the Qualifying Termination occurs
prior to the First Vesting Date, since [            ]) and the denominator of
which is 365.

(ii) If the Participant dies or is deemed to be “permanently and totally
disabled” (as defined herein) while in the employ of the Company or any
Subsidiary following the First Vesting Date, and such event terminates the
Participant’s service relationship with the Company or any of its Affiliates,
then the Time-Based Condition shall be deemed fully satisfied with respect to
any PSUs outstanding at the time of such termination. For purposes of this
Section 3(b)(ii), the Participant shall be considered “permanently and totally
disabled” if the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months or is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Participant’s employer. The existence of a permanent and total disability shall
be evidenced by such medical certification as the Secretary of the Company shall
require and as the Committee approves. For the avoidance of doubt, if the
Participant dies or is deemed to be “permanently and totally disabled” (as
defined herein) while in the employ of the Company or any Subsidiary and prior
to the First Vesting Date, all PSUs shall be immediately forfeited upon such
termination and the Participant shall have no further rights to such PSUs
hereunder.

(c) Change in Control. Notwithstanding the foregoing, in the event of a
Participant’s Qualifying Termination within twelve (12) months following a
Change in Control, the Time-Based Condition shall be deemed fully satisfied with
respect to any PSUs outstanding at such time. Furthermore, in the event that
such Qualifying Termination occurs prior to December 31, [            ], the
Performance Condition for such Participant shall be deemed satisfied at the
target level. For the avoidance of doubt, a Change in Control shall not result
in the accelerated vesting of either the Time-Based Condition or the Performance
Condition except as otherwise expressly provided in this Section 3(c) or the
Plan.

(d) Forfeiture. All PSUs for which both the Time-Based Condition and the
Performance Condition have not been satisfied, or that are not fully vested,
prior to a Participant’s termination of service with the Company and its
Subsidiaries for any reason (after taking into account any accelerated vesting
on account of such termination as provided in Section 3(b) or 3(c) shall be
immediately forfeited upon such termination and the Participant shall have no
further rights to such PSUs hereunder, provided, however, that in the event of
the Participant’s termination following the First Vesting Date but prior to the
Certification Date, the PSUs that satisfied the Time-Based Condition upon the
First Vesting Date shall remain outstanding until the Certification Date and
have the opportunity to satisfy the Performance Condition upon the Certification
Date, to the extent that Performance Conditions are satisfied. The number of
PSUs that do not satisfy the Performance Condition as of the Certification Date
shall immediately expire upon the Certification Date and the Participant shall
have no further rights hereunder.

 

3



--------------------------------------------------------------------------------

(e) Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings provided below:

(i) “Cause,” means (i) the Participant’s willful misconduct or gross negligence
in the performance of the Participant’s duties to the Company; (ii) the
Participant’s continued refusal to substantially perform the Participant’s
material duties to the Company or to follow the lawful directives of the
Company’s Board of Directors (other than as a result of death or physical or
mental incapacity) that continues after written notice from the Company;
(iii) the Participant’s indictment for, conviction of, or pleading of guilty or
nolo contendere to, a felony or any crime involving moral turpitude; (iv) the
Participant’s performance of any material act of theft, embezzlement, fraud,
malfeasance, dishonesty or misappropriation of the Company’s property; or
(v) material breach of this Agreement or any other agreement with the Company,
or a material violation of the Company’s code of conduct or other written policy
that is not cured within ten (10) days of notice from the Company.

(ii) “Change in Control” shall mean the occurrence of one of the following:

(1) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of Common Stock of the Company (“Excluded Persons”)) becoming the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities, excluding an
acquisition pursuant to a Business Transaction (as defined below) that does not
constitute a “Change in Control” thereunder;

(2) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board, and any new director (other than a director
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such term is used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two thirds of the directors then
still in office who either were directors at the beginning of the two year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;

(3) a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company (a “Business Transaction”) with any other entity,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or its successor (or the ultimate parent company of
the Company or its successor) outstanding immediately after such merger or
consolidation; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (other than Excluded Persons) acquires more than 50% of the combined
voting power of the Company’s then outstanding securities shall not constitute a
Change in Control of the Company; or

(4) a complete liquidation or dissolution of the Company or the consummation of
a sale or disposition by the Company of all or substantially all of the
Company’s assets other than the sale or disposition of all or substantially all
of the assets of the Company to a person or persons who beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding voting securities of the Company at the time of the sale (or to an
entity controlled by such person or persons).

 

4



--------------------------------------------------------------------------------

(iii) “Good Reason” means the occurrence of any of the following events:
(i) reduction in Participant’s base salary or target bonus, (ii) any material
diminution in Participant’s titles, duties or responsibilities or the assignment
to Participant of duties or responsibilities that materially impairs
Participant’s ability to perform the duties or responsibilities then assigned to
the Participant or normally assigned to someone in the Participant’s role of an
enterprise of the size and structure of the Company, (iii) the assignment of
duties to the Participant that are materially inconsistent with the
Participant’s position with the Company, or (iv) a material breach of this
Agreement or any other material, written agreement with Participant. For
purposes of this Agreement, Participant shall have Good Reason to terminate
employment if, within thirty (30) days after Participant knows (or has reason to
know) of the occurrence of any of the events described above, Participant
provides written notice requesting cure to the Board of such events, and the
Board fails to cure, if curable, such events within thirty (30) days following
receipt of such notice, and the Participant actually terminates employment
within ninety (90) days following the expiration of such cure period.

(iv) “Qualifying Termination” means a termination of the Participant’s service
by the Company without “Cause” or a termination of the Participant’s service by
the Participant for Good Reason.

4. Delivery of Shares. Following the satisfaction of both the Time-Based
Condition and the Performance Condition with respect to any part of the PSUs
granted hereunder, the Participant shall receive the number of shares of Common
Stock that correspond to the number of such PSUs, which shall be delivered
within five (5) business days of the satisfaction of both conditions, and, for
purposes of compliance with Section 409A of the Code, in no event later than
March 15 of the calendar year following the calendar year in which or with
respect to which both the Time-Based Condition and the Performance Condition for
such PSU is satisfied. For the avoidance of doubt, the portion of the PSUs that
have satisfied both the Time-Based Condition and the Performance Condition as of
the Certification Date shall be settled with the applicable number of shares of
Common Stock no later than March 15, [            ].

5. No Rights as Stockholder. The Participant shall have no rights as a
stockholder (including, without limitation, voting rights and rights to
dividends) with respect to any shares of Common Stock covered by any PSU unless
and until the Participant has become the holder of record of such shares.

6. Non-Transferability. No portion of the PSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the PSUs as provided herein, unless
and until payment is made in respect of vested PSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.

7. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

8. Taxes. To the extent the Participant has taxable income in connection with
the grant, vesting or payment of the PSUs or the delivery of shares of Common
Stock, the Company is authorized to withhold from any compensation payable to
Participant, including shares of Common Stock that the Company is to deliver to
the Participant, or require the Participant to remit to the Company any taxes
required to be withheld by foreign, federal, state, provincial or local law. By
executing this Agreement, the Participant authorizes the Company to withhold any
applicable taxes. For purposes of compliance with Section 162(m) of the Code,
the Committee shall not have the discretion to adjust upwards the number of PSUs
that are deemed to have satisfied the Performance Conditions, but may exercise
its discretion to adjust downward the number of PSUs that are deemed to have
satisfied the Performance Condition in accordance with Section 162(m) of the
Code as it determined to be appropriate.

 

5



--------------------------------------------------------------------------------

9. Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:

(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Securities Act”) and in this connection the Company is relying in part on the
Participant’s representations set forth in this Section 9.

(b) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).

(c) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and
(ii) any sale of the shares of Common Stock issuable hereunder may be made only
in limited amounts in accordance with the terms and conditions of Rule 144 or
any exemption therefrom.

10. Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. For the avoidance of doubt, the vesting terms in this Agreement
shall supersede the vesting terms that may be provided in any employment
agreement or severance agreement to which the Participant may be a party. The
Committee shall have the right, in its sole discretion, to modify or amend this
Agreement from time to time in accordance with and as provided in the Plan. This
Agreement may also be modified or amended by a writing signed by both the
Company and the Participant. The Company shall give written notice to the
Participant of any such modification or amendment of this Agreement as soon as
practicable after the adoption thereof.

11. Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel (or its designee) of the Company, or, if not
available, the Board. Any notice hereunder by the Company shall be given to the
Participant in writing and such notice shall be deemed duly given only upon
receipt thereof at such address as the Participant may have on file with the
Company.

12. No Right to Service. Nothing in this Agreement shall interfere with or limit
in any way the right of the Company or its Subsidiaries to terminate the
Participant’s service at any time, for any reason and with or without Cause.

13. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the PSUs awarded under this Agreement
for legitimate business purposes. This authorization and consent is freely given
by the Participant.

14. Compliance with Laws. The grant of PSUs and the issuance of shares of Common
Stock hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue the
PSUs or any shares of Common Stock pursuant to this Agreement if any such
issuance would violate any such requirements. As a condition to the settlement
of the PSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.

 

6



--------------------------------------------------------------------------------

15. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the PSUs are intended to be exempt from the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent as is reasonable under the circumstances.

16. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

17. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

19. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

20. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

21. Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time, subject to the limitations
contained in the Plan or this Agreement; (b) the Award of PSUs made under this
Agreement is completely independent of any other award or grant and is made at
the sole discretion of the Company; (c) no past grants or awards (including,
without limitation, the PSUs awarded hereunder) give the Participant any right
to any grants or awards in the future whatsoever; and (d) any benefits granted
under this Agreement are not part of the Participant’s ordinary salary, and
shall not be considered as part of such salary in the event of severance,
redundancy or resignation.

* * * * *

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

YRC WORLDWIDE INC. By:

 

Name:

 

Title:

 

PARTICIPANT Name:

 

Signature Page to Performance Stock Unit Agreement